 

 

Case 1:03-cr-O1256-JFK Document 2238 Filed 07/13/20 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 
 
  
 

 

wee eee ee ee eee x
US.A
#03 . CR 1256 GFK)
-V-
_ spc SDNY fi
Agron Gjidija DOCUMENT E
a {ELECTRONICALLY PILED |
- ane
- _. x DOCH i
DATE FILED: ere

 

The VOSR conference has been adjourned from September 14 to Thursday,

September 24, 2020 at 11:00 a:m,

SO ORDERED.

Dated: New York, New York

[- [3-20

 

JOHN F. KEENAN
United States District Judge
